262 F.3d 1258 (11th Cir. 2001)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.SAMUEL J. HESTER, Defendant-Appellant.
No. 97-9232
UNITED STATES COURT OF APPEALSFOR THE ELEVENTH CIRCUIT
August 24, 2001

Appeal from the United States District Court for the Middle District of Georgia, D. C. Docket No. 93-00007-3-CR-DF
Before  BLACK, WILSON and RONEY, Circuit Judges.

BY THE COURT:

1
Upon the Court's own motion, the opinion previously rendered in this case on August 9, 2001, is vacated.  The Court will hold the case in abeyance for further consideration until the en banc court in Nos. 00-13347 & 00-13447, United States v. Sanchez, issues its decision.